Citation Nr: 1713241	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1986 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by which the Department of Veterans Affairs (VA) denied, in pertinent part, entitlement to service connection for bilateral hearing loss. 

In April 2013, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO.  In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  There were no additional witnesses at the March 2014 hearing.  Transcripts of both hearings are of record. 

The Board remanded the issue on appeal for further development in May 2014.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not exhibit hearing loss for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim available.  The Veteran was also afforded a VA examination in connection with his claim.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Analysis 

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303 (d). 
Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable. 38 C.F.R. § 3.303 (b). This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service. However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service. See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service, as opposed to other ("intercurrent") causes.  Id. at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran maintains that he suffers from bilateral hearing loss due to his military service.   While in service, his military operational specialty (MOS) was that of an engineman.  See DD Form 214.  He reports that in this capacity he was exposed to loud noises in the engine rooms of large ships in twelve hour shifts for eight years.  During the last two years of the Veteran's tenure in the Navy, he was assigned to ground electronics at the end of a runway where he states that he was exposed to the loud sounds of aircraft.  The Veteran contends that he now has trouble hearing conversations and has ringing in his ears due to this prolonged, hazardous noise exposure.  See March 2014 Hearing Transcript. 

The Veteran's STRs do not contain any notation indicating complaint, treatment, or diagnosis for hearing loss symptomatology during service.  Upon separation, the Veteran noted hearing loss on his Report of Medical History.  

The Veteran's August 1996 separation audiogram showed puretone thresholds, in decibels, as follows:
 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
10
10
05
LEFT
10
05
05
05
15

The examining physician noted the Veteran's report of slight hearing loss but stated that the Veteran passed his separation hearing test and that the claimed hearing loss was not considered disabling.  

The Veteran was provided a VA examination in conjunction with his claim in December 2008.  The examiner took a medical history from the Veteran. He described the gradual onset of symptoms such as difficulty with conversation and ringing in his ears since service.  He discussed his military duties as an engineman and stated that he used hearing protection.  The Veteran stated that post-service he was a transit operator for eleven years and participated in recreational hunting and shooting, and rode motorcycles and other recreational vehicles, all without hearing protection.  

Upon examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
10
10
15
10

The average puretone thresholds were 10 in the right ear and 11 in the left ear. Speech audiometry testing, performed with the Maryland CNC word list, revealed speech recognition ability of 100 percent in the right ear and of 94 in the left ear.  The examiner stated that there was no diagnosis because there was no hearing loss pathology to render a diagnosis.  She noted that the clinical examination revealed no hearing problems.  See December 2008 VA Examination.  

In compliance with the aforementioned May 2014 remand directives, another VA examination was provided in September 2014.  The examiner reviewed the claims file prior to performing the examination. 




Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
15
15
15
15

The average puretone thresholds were 14 in the right ear and 15 in the left ear. Speech audiometry, performed with the Maryland CNC word list, revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  The examiner found that the Veteran had normal hearing acuity in both ears.  

At the outset, the Board concedes that the Veteran experienced in-service noise exposure, particularly in light of his MOS, and his contentions are consistent with the type and character of his service.  However, military noise exposure alone is not considered to be a disability, rather the noise exposure must be shown to cause hearing loss for VA purposes.  

Here, the competent evidence fails to demonstrate the presence of hearing loss for VA purposes in either ear.  That is to say, the Veteran's reported diminished hearing acuity does not meet the threshold minimum requirements of 38 C.F.R. §3.385 in either ear.  Throughout the appeal period, the Veteran had the opportunity to provide positive medical evidence indicating bilateral hearing loss for VA purposes; however, no additional evidence was provided.  Absent evidence of a current bilateral hearing loss disability, service connection is not possible because there is no present condition to attribute to his military service, including the conceded in-service acoustic trauma. Shedden, 381 F.3d at 1163.  

The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  He is clearly competent to relate experiencing diminished hearing acuity.

Even so, he is not competent to show he has sufficient hearing loss as a consequence of conceded noise exposure in service to, in turn, satisfy the threshold minimum requirements of § 3.385 and be considered an actual disability by VA standards.  Such determination is determined by the defined audiometric test results, which in turn requires medical expertise in the field of audiological testing. Indeed, valid Maryland CNC speech recognition scores under VA regulations must be provided by a state-licensed audiologist. The Veteran has not demonstrated or indicated any necessary expertise in the field of audiology.  Moreover, the Board finds that the medical evidence that he does not have a current bilateral hearing loss disability, sufficient for VA standards, to probatively outweigh his unsubstantiated lay statements to the contrary.

Importantly, as there is no competent medical evidence establishing a current bilateral hearing loss disability under VA regulatory standards, there consequently is no need to discuss whether there is probative evidence etiologically linking a non-existent current disability to military service, including as due to in-service acoustic trauma.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that service connection for bilateral hearing loss is not warranted.  As such, the issue is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


